Citation Nr: 1315927	
Decision Date: 05/15/13    Archive Date: 05/15/13

DOCKET NO.  10-42 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The rating decision denied the Veteran's claim to reopen for entitlement to service connection for PTSD.

Based on the medical evidence of record, the Board has recharacterized the issue of entitlement to service connection more broadly to include entitlement to service connection for an acquired psychiatric disability, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled).

In January 2009, the Board remanded the appeal to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.  

In August 2011, the RO granted service connection for degenerative joint disease of the left and right knees and assigned separate 10 percent evaluations effective on September 14, 2005.  The RO also granted service connection for instability of the knees and assigned separate 10 percent evaluations effective on June 18, 2009.  Additionally, the RO granted service connection for calcaneal spurs of the left and right ankles and assigned separate 10 percent evaluations effective on September 14, 2005.  Therefore, the issues of entitlement to service connection for arthritis of the knees and feet are no longer on appeal and there is no need to address them further.  See Grantham v. Brown, 114 F .3d 1156 (1997).

In November 2012, the Veteran testified at a hearing conducted at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The merits of the claim for service connection for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and the issue is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2005 rating decision denied service connection for PTSD.  There was no additional evidence or information received pertinent to a psychiatric disorder within one year of the April 2005 rating decision.

2.  The evidence received since the April 2005 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for an acquired psychiatric disorder, to include PTSD.


CONCLUSIONS OF LAW

1.  The April 2005 rating decision, which denied service connection for PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012). 

2.  The evidence received subsequent to the April 2005 rating decision is new and material, and the claim for service connection for an acquired psychiatric disorder, to include PTSD and a depressive disorder, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In an application to reopen based on new and material evidence, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claims for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  For an application to reopen a finally adjudicated claim, VA will provide a medical examination or obtain an opinion only if new and material evidence is presented or secured.  Id.

In the decision below, the Board has reopened the Veteran's claim for service connection for a psychiatric disorder, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the Veteran has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was, at worst, harmless error in that it did not affect the essential fairness of the adjudication.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for PTSD requires a medical diagnosis of the disorder, credible supporting evidence that the claimed in- service stressor actually occurred, and a link, as established by medical evidence, between the current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). 

The evidence necessary to establish the occurrence of a stressor during service to support a diagnosis of PTSD will vary depending upon whether the veteran engaged in "combat with the enemy" or was a POW as established by official records, including recognized military combat citations or other supportive evidence.  If the VA determines that the veteran engaged in combat with the enemy or was a POW and the alleged stressor is combat or POW related, then the veteran's lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required, provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with the circumstances, conditions or hardships of service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. Brown, 9 Vet. App. 163 (1996); West v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  If, however, the VA determines that the veteran did not engage in combat with the enemy or was a POW, or that the veteran engaged in combat with the enemy or was a POW, but the alleged stressor is not combat or POW related, the veteran's lay testimony by itself, is insufficient to establish the occurrence of the alleged stressor.  Instead, the record must contain credible supporting evidence that corroborates the veteran's statements or testimony.  Cohen v. Brown, 10 Vet. App. 128 (1997). 

Effective July 13, 2010, VA amended the regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, 38 C.F.R. § 3.304(f) was amended to redesignate former paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

Generally, a claim which has been denied in a final unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

For applications to reopen received after August 21, 2001, new evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

In this case, the Veteran's claim for service connection for a psychiatric disorder, including PTSD, was previously considered and denied by the RO in an April 2005 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not file a substantive appeal after the September 2005 Statement of the case was issued.  In general, rating decisions that are not timely appealed are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.200, 20.302, 20.1103 (2012).   Moreover, there was no additional evidence or information received within one year of the issuance of the April 2005 rating decision that pertained to a psychiatric disorder.  See 38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 2005 rating decision became final.  

In March 2007, the Veteran requested that his claim for service connection for PTSD be reopened.  The April 2008 rating decision currently on appeal denied reopening that claim on the basis that new and material evidence had not been submitted.

The Board does acknowledge that, as noted above, VA amended the regulations pertaining to PTSD during the pendency of the appeal.  However, the amendment is not applicable to the determination of whether an appellant has submitted new and material evidence sufficient to reopen a finally decided claim.  See Patton v. West, 12 Vet. App. 272, 278 (1999) ("However, the U.S. Court of Appeals for the Federal Circuit... has held that a regulatory change in an evidentiary burden constitutes neither new and material evidence to reopen a claim nor an intervening change in law to create a new basis for entitlement.") (citing Routen v. West, 142 F.3d 1434, 1440, 1442 (Fed.Cir.1998)); Anglin v. West, 11 Vet. App. 361, 367-68 (1998) (holding that new Manual M21-1, Part III, paragraph 5.14c regulatory provisions would not provide a basis to reopen or remand a previously and finally disallowed PTSD claim).  See generally Ervin v. Shinseki, 24 Vet. App. 318 (2011) (discussing retroactive reach of amended § 3.304(f)(3) in the context of a claim that had not been finally decided); 75 Fed. Reg. 39,843, 39,851 (July 13, 2010) (noting the Secretary's position: "The change in the evidentiary standard for establishing occurrence of an in-service stressor would not constitute a basis on which to reopen a finally denied claim for service connection for PTSD because it is procedural in nature and does not effect a substantive change in the law governing service connection for disabilities") (citing Routen, supra). 

The evidence at the time of the April 2005 rating decision included the Veteran's service treatment records and military personnel records, which did not show that any psychiatric disorder was diagnosed during service; and post-service VA medical records, which showed that the Veteran had been diagnosed with major depressive disorder and he had symptoms consistent with PTSD. 

In its April 2005 rating decision, the RO, in pertinent part, denied service connection for a psychiatric disorder, including PTSD, primarily on the basis that no in-service stressor could be verified based on the evidence of record and the Veteran was not diagnosed with PTSD.  The RO found that, in this case, there were no records of any combat awards or wounds, and there was insufficient evidence from the Veteran to confirm any claimed stressor event.  There was no other supportive evidence of record concerning his claimed in-service stressors.  

The evidence associated with the claims file subsequent to the April 2005 rating decision includes VA treatment records, which include diagnoses of "military-related" PTSD and depression; the Veteran's lay statements, including July 2007, August 2007, and January 2008 stressor statements; and copies of Vet Center treatment notes dated from August 1993 to September 1993.  

The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the April 2005 rating decision and finds that the VA treatment records and the Veteran's lay statements, taken together with the rest of the evidence of record, constitute new and material evidence which is sufficient to reopen the previously denied claim for service connection for a psychiatric disorder, including PTSD.  This evidence is certainly new, in that it was not previously of record.  

With regard to whether the evidence is material, the Board notes that VA treatment records dated after the April 2005 rating decision include diagnoses of PTSD.  Specifically, in April 2008, the Veteran presented to the Mountain Home VA Medical Center (VAMC) for emergency psychiatric treatment and he was diagnosed with PTSD.  In September 2008, October 2008, and December 2008, VA examiners noted that the Veteran had PTSD that was "military-related," specifically clean-up after an aircraft accident and exposure to wounded and hospitalized servicemembers returning from Vietnam.

The Board must presume the credibility of this evidence for the purpose of determining whether it constitutes new and material evidence needed to reopen the claim and may not assess its probative weight in relation or comparison to other evidence for reopening purposes.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

Presuming its credibility, the Board finds that this evidence is material because it relates to an unestablished fact necessary to substantiate the claim.  Specifically, the additional evidence provides a diagnosis of PTSD and opinions that suggest the diagnosis is due to the Veteran's service.  Furthermore, as in this case, new evidence raises a reasonable possibility of substantiating the claim, if when considered with the evidence already of record, it would trigger the Secretary's duty to assist by providing a medical examination and opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for an acquired psychiatric disorder, to include PTSD, is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for an acquired psychiatric disorder is reopened, and to this extent only, the appeal is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran has contended that his current psychiatric disorders, including his claimed PTSD, are related to various stressful and traumatic events during his service.  

The Veteran's service treatment records are negative for any complaints, treatment, or diagnosis of depression or other psychiatric disorder.  However, his VA treatment records document diagnoses of a major depressive disorder and PTSD.  

The evidence throughout the claims file shows that the Veteran reported having several stressors in service, which he believed caused his PTSD symptoms.  Specifically, he alleged that while stationed at Andrews Air Force Base, he witnessed plane loads of deceased and injured servicemembers returning from Vietnam (see June 2001 VA treatment notes, November 2001 VA treatment note, March 2008 VA treatment note, and November 2012 hearing transcript, p. 29-33); he unloaded caskets of deceased servicemembers and unloaded injured servicemembers (see June 2001 VA treatment note, March 2008 treatment note, and November 2012 hearing transcript, pp. 33-34); he was hospitalized with injured servicemembers at Andrews Air Force Base (see November 2001 VA treatment note and March 2008 VA treatment note); he heard bombs in 1967 (see June 2001 VA treatment note); he lost three friends in Vietnam while he was serving in the Gulf (see June 2001 VA treatment notes, September 2001 VA treatment note, November 2001 VA treatment note, and August 1993 Vet Center note); he witnessed dead bodies "coming in" while he was serving as an aircraft mechanic in Saudi Arabia (see September 2001 VA treatment note); he serviced flight gear for a pilot and the next day he performed inventory on the pilot's aircraft after the same pilot was involved in a crash in the Gulf (see March 2008 and April 2008 VA treatment notes); he witnessed a plane crash while stationed at Andrews Air Force Base (see November 2012 hearing transcript, p. 28); he was on alert at his battle station on the flight deck of an aircraft carrier for extended periods of time while serving in the Mediterranean after a Russian ship followed his ship at approximately 300 yards and attempted to force an oiler to cross in front of his ship (see November 2012 hearing transcript, pp. 35-37); and he had to disarm the ejection seat of a crashed plane where he saw body parts and pieces of the pilot's helmet lodged in the instrument panel (see November 2012 hearing transcript, pp. 43-45).

The Board concludes that a VA examination and medical opinion are necessary to determine whether the Veteran has a current psychiatric disorder, to include PTSD and a depressive disorder, and if so, whether such disorders are related to his military service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran identify the names, addresses, and approximate dates of treatment for any VA and non-VA health care providers who have treated him for a psychiatric disorder.  After obtaining any necessary authorization from the Veteran, the RO should attempt to obtain copies of pertinent treatment records identified by the Veteran in response to this request that are not already contained in the claims file.  Any negative search result should be noted in the record and communicated to the Veteran. 

The RO should obtain and associate with the claims file any recent VA treatment records to date.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any and all psychiatric disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, but should include psychological testing, including PTSD sub scales.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

The examiner should identify all current psychiatric disorders, to include whether the Veteran has a depressive disorder and PTSD.  For each disorder identified other than PTSD, the examiner should state whether it is at least as likely as not the disorder is causally or etiologically related to the Veteran's military service. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

With respect to PTSD, the RO should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  If there is a verified stressor or there is a stressor related to fear of hostile military or terrorist activity consistent with his service, the examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor, including the fear of hostile military or terrorist activity. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraphs. 

4.  When the development has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


